UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 21-7291


CLIFTON DONELL LYLES,

                     Petitioner - Appellant,

              v.

WARDEN CECILIA REYNOLDS,

                     Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Florence.
Timothy M. Cain, District Judge. (4:14-cv-01063-TMC)


Submitted: January 20, 2022                                       Decided: January 25, 2022


Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clifton Donell Lyles, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Clifton Donell Lyles appeals the district court’s order construing his Fed. R. Civ. P.

60(b) motion for relief from judgment as an unauthorized, successive 28 U.S.C. § 2254

petition and dismissing it for lack of jurisdiction. * Our review of the record confirms that

the district court properly construed Lyles’ Rule 60(b) motion as a successive § 2254

petition over which it lacked jurisdiction because his failed to obtain prefiling authorization

from this court.      See 28 U.S.C. § 2244(b)(3)(A); McRae, 793 F.3d at 397-400.

Accordingly, we affirm the district court’s order.

       Consistent with our decision in United States v. Winestock, 340 F.3d 200, 208 (4th

Cir. 2003), we construe Lyles’ notice of appeal and informal brief as an application to file

a second or successive § 2254 petition. Upon review, we conclude that Lyles’ claims do

not meet the relevant standard.       See 28 U.S.C. § 2244(b)(2).        We therefore deny

authorization to file a successive § 2254 petition.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




       *
          A certificate of appealability is not required to appeal the district court’s
jurisdictional categorization of a Rule 60(b) motion as an unauthorized, successive habeas
petition. United States v. McRae, 793 F.3d 392, 400 (4th Cir. 2015).

                                              2